DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 7/5/2022.
Claims 1-5, 7-19, 21-25, 27-45, 47, 49-53, 55, and 56 have been amended.
Claims 20 and 48 are cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Allowable Subject Matter
Claims 13-16, 18, 33-36 and 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 12, 17, 19, 21-23, 25, 27-29, 32, 37, 39, 41-45, 47, 49-52 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (WO 2019/160973, hereinafter “Pelletier”) in view of Kim et al. (US 2021/0321267, hereinafter “Kim”). 
For claims 1 and 41, Pelletier discloses A method for wireless communications at a first user equipment (UE) (see Pelletier par. 0003 for method for vehicle to everything (V2X) directional resource selection), comprising: 
transmitting a report that indicates beam sweeping capabilities of the first UE (A WTRU may report to the network the WTRU sidelink beamforming capability… a WTRU may sweep its receive beam, and in each receive beam the WTRU may detect and measure the common sidelink reference signal at the resources specified in the measurement configuration; see Pelletier par. 0085-0086, 0100) for a sidelink communications link between the first UE and a second UE (The measurement configuration may include parameters based on reported WTRU capability, such as the number of beams to use, beam coverage in azimuth, elevation plane for transmission, or the like. The measurement configuration may be used for the WTRU transmitting the sidelink reference signal and potentially also by the WTRU measuring the reference signal; see Pelletier par. 0082); 
Pelletier does not explicitly disclose receiving a signal indicating a configuration for a sidelink beam sweeping procedure for the sidelink communications link based at least in part on the beam sweeping capabilities of the first UE; and performing the sidelink beam sweeping procedure with the second UE based at least in part on the configuration. Kim discloses receiving a signal indicating a configuration (see Kim par. 0180 for configuration message) for a sidelink beam sweeping procedure (see Kim par. 0175 for beam sweeping procedure) for the sidelink communications link based at least in part on the beam sweeping capabilities of the first UE (FIG. 20 is a flowchart for explaining a beam sweeping operation according to Method 3. A first UE (Rx UE) receives a request message for initial beam search for Tx/Rx beam acquisition from a second UE (potential Tx UE) while performing data transmission and reception (S2010). In this case, the request message may include information about a beam sweeping start point preferred by the second UE. Upon receiving the request message, the first UE configures a beam sweeping start point for a specific antenna port that is not used for the current data transmission and reception, antenna port #n by considering whether the beam sweeping start point preferred by the second UE is acceptable (S2020); see Kim par. 0174 and Fig. 20); and performing the sidelink beam sweeping procedure with the second UE based at least in part on the configuration (After configuring the beam sweeping start point, the first UE transmits information about the beam sweeping start point to the second UE as a response message (S2030) and then performs beam sweeping at the corresponding point (S2040); see Kim par. 0174 and Fig. 20). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Pelletier's invention to configure a beam sweeping start point in consideration of current data transmission and reception, thereby achieving flexible beam sweeping and improving the quality of communication (see Kim par. 0020).
Specifically for claim 41, Pelletier discloses An apparatus for wireless communications at a first user equipment (UE) (see Pelletier Fig. 1B), comprising: 
a processor (see Pelletier Fig. 1B Processor 0118),
memory coupled with the processor (see Pelletier Fig. 1B, Memories 130/132); and 
instructions stored in the memory and executable by the processor to cause the apparatus to: (The processor 118 may perform signal coding, data processing, power control, input/output processing, and/or any other functionality that enables the WTRU 102 to operate in a wireless environment; see Pelletier par. 0024).
For claims 2 and 42, Pelletier discloses The method of claim 1, wherein transmitting the report that indicates beam sweeping capabilities of the first UE comprises: 
transmitting an indication of a quantity of antenna panels of the first UE (A WTRU may report to the network the WTRU sidelink beamforming capability including at least: the number of antenna arrays; the number of antenna elements per antenna array; and/or, the size of precoding weight set for each antenna array (i.e., number of beams); see Pelletier par. 0085, 0065, 0134, 0154, and Fig. 3).
For claims 3 and 43, Pelletier discloses The method of claim 1, wherein transmitting the report that indicates beam sweeping capabilities of the first UE comprises: 
transmitting an indication of a quantity of antenna elements per antenna panel of the first UE (A WTRU may report to the network the WTRU sidelink beamforming capability including at least: the number of antenna arrays; the number of antenna elements per antenna array; and/or, the size of precoding weight set for each antenna array (i.e., number of beams); see Pelletier par. 0085, 0065, 0134, 0154, and Fig. 3).
For claims 4 and 44, Pelletier discloses The method of claim 1, wherein transmitting the report that indicates beam sweeping capabilities of the first UE comprises: 
transmitting an indication of an element type associated with one or more antenna elements of the first UE (A WTRU may report to the network the WTRU sidelink beamforming capability including at least: the number of antenna arrays; the number of antenna elements per antenna array; and/or, the size of precoding weight set for each antenna array (i.e., number of beams); see Pelletier par. 0085; the term beam may be associated with one or more of the following: a set of pre-coding weights applied to antenna elements in a WTRU or in a network equipment for reception or transmission;…; one reference signal transmitted while applying the set of pre-coding weights to the antenna elements; an associated number and/or configuration of antenna elements (e.g., uniform linear array, uniform rectangular array, etc.); and/or, direction; see Pelletier par. 0075-0076).
For claims 5 and 45, Pelletier discloses The method of claim 1, wherein transmitting the report that indicates beam sweeping capabilities of the first UE comprises: 
transmitting an indication of a relative orientation of multiple antenna panels of the first UE (A WTRU may determine the position of other vehicles based on application-layer GPS information and/or vehicle heading (i.e., orientation) information. The WTRU may determine the relative position between itself and other WTRUs based on the position of other WTRUs and its position. The WTRU may be configured to update the set of active beams based on the relative position/heading of the WTRU and the positions of the other vehicles; see Pelletier par. 0107; A group of beams/directions may be defined based on one or more of the following criteria: the antenna panel/physical antenna to which the beam is associated to; the beamwidth; and/or whether the beam is active or not for a direction (e.g., range of directions); see Pelletier par. 0134, 0131).
For claims 7 and 47, Pelletier discloses The method of claim 1, wherein transmitting the report that indicates beam sweeping capabilities of the first UE comprises: 
transmitting an indication of a UE capability of the first UE, wherein the UE capability comprises an indication of support for slot-based reception, symbol-based reception, slot- based transmission, symbol-based transmission, a number of beam-switches per slot, or any combination thereof (A WTRU may associate the measurement result with a spatial element or beam/direction index, such as an index to a receive beam used for the measurement and/or a direction, or an index to a tabulated set of directions, denoted by one or multiple receive beams. In addition to this spatial element or beam/direction index, a WTRU may also include the measurement occasion such as a slot index, a symbol index, a sub-frame index, or the like in the measurement report; see Pelletier par. 0097).
For claim 8, Pelletier discloses The method of claim 1, wherein receiving the signal indicating the configuration for the sidelink beam sweeping procedure comprises: 
receiving the signal indicating the configuration via downlink control information (DCI), radio resource control (RRC) signaling, or a medium access control (MAC) control element (MAC-CE) (The WTRU may receive the indication of resource information included in a DCI format. For example, the WTRU may receive the indication in Medium Access Control Control Element (MAC CE) or via Radio Resource Control (RRC) signaling; see Pelletier par. 0127, 0091).
For claim 9, Pelletier discloses The method of claim 1, wherein receiving the signal indicating the configuration for the sidelink beam sweeping procedure comprises: 
receiving an indication of a set of transmission beams of the first UE to be used for the sidelink beam sweeping procedure (In some instances the WTRU may be assigned a set of resource sets for transmission and the WTRU may further be configured to select the transmit beam on its own. The WTRU may be assigned a set of j resource sets, where each resource set may comprise i resources; see Pelletier par. 0129-0130). 
For claim 12, Pelletier discloses The method of claim 1, further comprising: 
determining a set of transmission beams of the first UE for the sidelink beam sweeping procedure (The WTRU may determine to transmit on K beams which may belong to the set of active beams. The value of J and G may be configured by the network, and the value of K may be obtained from the list of active beams; see Pelletier par. 0130); 
transmitting an indication of the set of transmission beams (In example 510, the WTRU may sequentially determine a beam for transmission for each resource. The sequence may be repeated as the WTRU has already determined the resources for all K beams. Further in example 510, the WTRU may quickly transmit one message in K directions (i.e., beams, since each beam has a specific direction), however, the WTRU may have to sweep the transmission beams frequently; see Pelletier par. 0131); and 
receiving the signal indicating the configuration for the sidelink beam sweeping procedure in response to the indication, the configuration comprising time-frequency resources for the set of transmission beams for the sidelink beam sweeping procedure (The common sidelink reference signal configuration may include one or multiple sets of common sidelink reference signal resources (e.g., in time and frequency). Each of the common sidelink reference signal resources may include at least a time domain resource (e.g., transmission slot/symbol, transmission duration per WTRU and per beam), frequency resource (e.g., Bandwidth Part (BWP)/occupied Physical Resource Block (PRB)/hopping pattern), and sequence configuration (e.g., cyclic shift/sequence ID). Each common sidelink reference signal resource set may be denoted with an index in the measurement configuration signaled to the WTRUs via higher layer signaling; see Pelletier par. 0081).
For claim 17, Pelletier discloses The method of claim 1, further comprising: 
determining a set of transmission beams of the first UE for the sidelink beam sweeping procedure (The WTRU may determine to transmit on K beams which may belong to the set of active beams. The value of J and G may be configured by the network, and the value of K may be obtained from the list of active beams; see Pelletier par. 0130); 
determining a beam sweeping pattern including transmission beam repetition for beam sweeping at the second UE for the set of transmission beams (In example 510, the WTRU may sequentially determine a beam for transmission for each resource. The sequence may be repeated as the WTRU has already determined the resources for all K beams. Further in example 510, the WTRU may quickly transmit one message in K directions (i.e., beams, since each beam has a specific direction), however, the WTRU may have to sweep the transmission beams frequently. For example, resource 1 from the first Resource Set 501 may correspond with the beam 1. Note that K may be less than G; see Pelletier par. 0131); and 
transmitting an indication of the beam sweeping pattern for performing the sidelink beam sweeping procedure (In example 520, the WTRU may determine to divide the assigned resources into K parts, and each part may be used to transmit one beam. The resource assigned for each beam may be different depending on the availability of the vehicles or the radio activity in each direction (i.e., beam direction). In example 520, the WTRU may require more time to cover the necessary directions as compared to the example 510, however, the beam sweeping frequency may be minimized; see Pelletier par. 0132).
For claim 19, Pelletier discloses The method of claim 1, wherein receiving the signal indicating the configuration for the sidelink beam sweeping procedure comprises: 
receiving an indication of a first subset of transmission beams of the first UE to be used for the sidelink beam sweeping procedure (A WTRU may receive an indication of subsets from the network. Generally, unicast communication with the network may be different in V2X communication since the WTRU may have to transmit (e.g., the same message) in multiple directions with beamforming. Further, control channels and protocols (i.e., resource information) for WTRU-gNB operations with beamforming may provide the WTRU with transmission parameters towards the gNB, but resource information towards other WTRUs may also be needed; see Pelletier par. 0125); 
selecting a second subset of transmission beams of the first UE to be used for the  sidelink beam sweeping procedure (A WTRU may have autonomous control over determining the subset of beams that it operates on. The network (e.g., gNB) may initially select and schedule a resource for a WTRU and using the scheduled resource the WTRU may select the beam to transmit based on received or measured information (e.g., measurements, context, etc.); see Pelletier par. 0129); and 
performing the sidelink beam sweeping procedure using the first and second subsets of transmission beams (The WTRU may be assigned one or multiple resource sets, and each set of resources may be intended for one group of beams. Then, for each resource set intended for a particular group of beams, the WTRU may determine one beam in the intended group of beams for transmission of each resource; see Pelletier par. 0133).
For claims 21 and 49, Pelletier discloses A method for wireless communications at a network device, comprising: 
receiving, from a first user equipment (UE), a report that indicates beam sweeping capabilities of the first UE (A WTRU may report to the network the WTRU sidelink beamforming capability… a WTRU may sweep its receive beam, and in each receive beam the WTRU may detect and measure the common sidelink reference signal at the resources specified in the measurement configuration; see Pelletier par. 0085-0086, 0100) for a sidelink communications link between the first UE and a second UE (The measurement configuration may include parameters based on reported WTRU capability, such as the number of beams to use, beam coverage in azimuth, elevation plane for transmission, or the like. The measurement configuration may be used for the WTRU transmitting the sidelink reference signal and potentially also by the WTRU measuring the reference signal; see Pelletier par. 0082); and
Pelletier does not explicitly discloses transmitting, to the first UE, a signal indicating a configuration  for a sidelink beam sweeping procedure for the sidelink communications link between the first UE and the second UE based at least in part on the beam sweeping capabilities of the first UE. Kim discloses transmitting, to the first UE, a signal indicating a configuration (see Kim par. 0180 for configuration message) for a sidelink beam sweeping procedure (see Kim par. 0175 for beam sweeping procedure) for the sidelink communications link between the first UE and the second UE based at least in part on the beam sweeping capabilities of the first UE (FIG. 20 is a flowchart for explaining a beam sweeping operation according to Method 3. A first UE (Rx UE) receives a request message for initial beam search for Tx/Rx beam acquisition from a second UE (potential Tx UE) while performing data transmission and reception (S2010). In this case, the request message may include information about a beam sweeping start point preferred by the second UE. Upon receiving the request message, the first UE configures a beam sweeping start point for a specific antenna port that is not used for the current data transmission and reception, antenna port #n by considering whether the beam sweeping start point preferred by the second UE is acceptable (S2020); see Kim par. 0174 and Fig. 20). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Pelletier's invention to configure a beam sweeping start point in consideration of current data transmission and reception, thereby achieving flexible beam sweeping and improving the quality of communication (see Kim par. 0020).
Specifically for claim 49, Pelletier discloses An apparatus for wireless communications at a base station (see Pelletier base stations 114a and 114b in Fig. 1A), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: (A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE,Vehicle, terminal, base station, RNC, or any host computer; see Pelletier par. 0172). 
For claims 22 and 50, Pelletier discloses The method of claim 21, wherein receiving the report that indicates beam sweeping capabilities of the first UE comprises: 
receiving an indication of a quantity of antenna panels of the first UE (A WTRU may report to the network the WTRU sidelink beamforming capability including at least: the number of antenna arrays; the number of antenna elements per antenna array; and/or, the size of precoding weight set for each antenna array (i.e., number of beams); see Pelletier par. 0085, 0065, 0134, 0154, and Fig. 3).
For claims 23 and 51, Pelletier discloses The method of claim 21, wherein receiving the report that indicates beam sweeping capabilities of the first UE comprises: 
receiving an indication of a quantity of antenna elements per antenna panel of the first UE (A WTRU may report to the network the WTRU sidelink beamforming capability including at least: the number of antenna arrays; the number of antenna elements per antenna array; and/or, the size of precoding weight set for each antenna array (i.e., number of beams); see Pelletier par. 0085, 0065, 0134, 0154, and Fig. 3).
For claims 24 and 51, Pelletier discloses The method of claim 21, wherein receiving the report that indicates beam sweeping capabilities of the first UE comprises: 
receiving an indication of an element type associated with one or more antenna elements of the first UE (A WTRU may report to the network the WTRU sidelink beamforming capability including at least: the number of antenna arrays; the number of antenna elements per antenna array; and/or, the size of precoding weight set for each antenna array (i.e., number of beams); see Pelletier par. 0085; the term beam may be associated with one or more of the following: a set of pre-coding weights applied to antenna elements in a WTRU or in a network equipment for reception or transmission;…; one reference signal transmitted while applying the set of pre-coding weights to the antenna elements; an associated number and/or configuration of antenna elements (e.g., uniform linear array, uniform rectangular array, etc.); and/or, direction; see Pelletier par. 0075-0076)..
For claims 25 and 52, Pelletier discloses The method of claim 21, wherein receiving the report that indicates beam sweeping capabilities of the first UE comprises: 
receiving an indication of a relative orientation of multiple antenna panels of the first UE (A WTRU may determine the position of other vehicles based on application-layer GPS information and/or vehicle heading (i.e., orientation) information. The WTRU may determine the relative position between itself and other WTRUs based on the position of other WTRUs and its position. The WTRU may be configured to update the set of active beams based on the relative position/heading of the WTRU and the positions of the other vehicles; see Pelletier par. 0107; A group of beams/directions may be defined based on one or more of the following criteria: the antenna panel/physical antenna to which the beam is associated to; the beamwidth; and/or whether the beam is active or not for a direction (e.g., range of directions); see Pelletier par. 0134, 0131).
For claims 27 and 55, Pelletier discloses The method of claim 21, wherein receiving the report that indicates beam sweeping capabilities of the first UE comprises: 
receiving an indication of a UE capability of the first UE, wherein the UE capability comprises an indication of support for slot-based reception, symbol-based reception, slot-based transmission, symbol-based transmission, a number of beam-switches per slot, or any combination thereof (A WTRU may associate the measurement result with a spatial element or beam/direction index, such as an index to a receive beam used for the measurement and/or a direction, or an index to a tabulated set of directions, denoted by one or multiple receive beams. In addition to this spatial element or beam/direction index, a WTRU may also include the measurement occasion such as a slot index, a symbol index, a sub-frame index, or the like in the measurement report; see Pelletier par. 0097).
For claim 28, Pelletier discloses The method of claim 21, wherein transmitting the signal indicating the configuration for the sidelink sweeping procedure comprises: 
transmitting the signal indicating the configuration via downlink control information (DCI), radio resource control (RRC) signaling, or a medium access control (MAC) control element (MAC-CE) (The WTRU may receive the indication of resource information included in a DCI format. For example, the WTRU may receive the indication in Medium Access Control Control Element (MAC CE) or via Radio Resource Control (RRC) signaling; see Pelletier par. 0127, 0091).
For claim 29, Pelletier discloses The method of claim 21, wherein transmitting signal indicating the configuration for the sidelink beam sweeping procedure comprises: 
transmitting an indication of a set of transmission beams of the first UE to be used for the sidelink beam sweeping procedure (In some instances the WTRU may be assigned a set of resource sets for transmission and the WTRU may further be configured to select the transmit beam on its own. The WTRU may be assigned a set of j resource sets, where each resource set may comprise i resources; see Pelletier par. 0129-0130).
For claim 32, Pelletier discloses The method of claim 21, further comprising: 
receiving, from the first UE, an indication of a set of transmission beams of the first UE for the beam sweeping procedure (The WTRU may determine to transmit on K beams which may belong to the set of active beams. The value of J and G may be configured by the network, and the value of K may be obtained from the list of active beams; see Pelletier par. 0130; In example 510, the WTRU may sequentially determine a beam for transmission for each resource. The sequence may be repeated as the WTRU has already determined the resources for all K beams. Further in example 510, the WTRU may quickly transmit one message in K directions (i.e., beams, since each beam has a specific direction), however, the WTRU may have to sweep the transmission beams frequently; see Pelletier par. 0131); and 
transmitting the beam sweeping configuration for the set of transmission beams for the beam sweeping procedure in the beam sweeping configuration (The common sidelink reference signal configuration may include one or multiple sets of common sidelink reference signal resources (e.g., in time and frequency). Each of the common sidelink reference signal resources may include at least a time domain resource (e.g., transmission slot/symbol, transmission duration per WTRU and per beam), frequency resource (e.g., Bandwidth Part (BWP)/occupied Physical Resource Block (PRB)/hopping pattern), and sequence configuration (e.g., cyclic shift/sequence ID). Each common sidelink reference signal resource set may be denoted with an index in the measurement configuration signaled to the WTRUs via higher layer signaling; see Pelletier par. 0081).
For claim 37, Pelletier discloses The method of claim 21, further comprising: 
receiving, from the first UE, a requested beam sweeping pattern for performing the beam sweeping procedure (In example 520, the WTRU may determine to divide the assigned resources into K parts, and each part may be used to transmit one beam. The resource assigned for each beam may be different depending on the availability of the vehicles or the radio activity in each direction (i.e., beam direction). In example 520, the WTRU may require more time to cover the necessary directions as compared to the example 510, however, the beam sweeping frequency may be minimized; see Pelletier par. 0132), the requested beam sweeping pattern including transmission beam repetition for beam sweeping at the second UE (In example 510, the WTRU may sequentially determine a beam for transmission for each resource. The sequence may be repeated as the WTRU has already determined the resources for all K beams. Further in example 510, the WTRU may quickly transmit one message in K directions (i.e., beams, since each beam has a specific direction), however, the WTRU may have to sweep the transmission beams frequently. For example, resource 1 from the first Resource Set 501 may correspond with the beam 1. Note that K may be less than G; see Pelletier par. 0131); and 
transmitting the beam sweeping configuration in response to the control message (a WTRU may be configured by the network multiple transmission pools for a specified direction (e.g., absolute direction like north, south, etc.) or geographical area (e.g., zone). Each pool may be associated with a set of beam directions using, for example, compass/absolute directions North, East, West, South, or a coordinate system such as GPS coordinates. The WTRU may be notified about the configuration through control signaling, such as system information (SIB) or RRC signaling; see Pelletier par. 0160).
For claims 39 and 56, Pelletier discloses A method for wireless communications at a second user equipment (UE) (A WTRU may sweep receive beams; see Pelletier par. 0095), comprising: 
transmitting, to a network device or the first UE, a measurement report of the beam sweeping procedure based at least in part on the one or more reference signals (a WTRU may report a measurement result of an RF energy metric in terms of dBm per measurement resource; see Pelletier par. 0096), wherein the measurement report comprises measurement information associated with the reference signals (the WTRU may determine the measurement resource based on the SRS frequency resource configuration including SRS frequency domain position and SRS bandwidth; see Pelletier par. 0093).
Pelletier does not explicitly disclose receiving, as part of a sidelink beam sweeping procedure for a sidelink communications link between a first UE and the second UE, one or more reference signals from the first UE via a set of reception beams over the sidelink communications link in accordance with a configuration for the sidelink beam sweeping procedure and based at least in part on one or more beam sweeping capabilities of the second UE. Kim discloses receiving, as part of a sidelink beam sweeping procedure (see Kim par. 0175 for beam sweeping procedure) for a sidelink communications link between a first UE and the second UE (FIG. 20 is a flowchart for explaining a beam sweeping operation according to Method 3. A first UE (Rx UE) receives a request message for initial beam search for Tx/Rx beam acquisition from a second UE (potential Tx UE) while performing data transmission and reception (S2010). In this case, the request message may include information about a beam sweeping start point preferred by the second UE. Upon receiving the request message, the first UE configures a beam sweeping start point for a specific antenna port that is not used for the current data transmission and reception, antenna port #n by considering whether the beam sweeping start point preferred by the second UE is acceptable (S2020); see Kim par. 0174 and Fig. 20), one or more reference signals from the first UE via a set of reception beams over the sidelink communications link in accordance with a configuration for the sidelink beam sweeping procedure and based at least in part on one or more beam sweeping capabilities of the second UE (Msg. 1 may be transmitted as a part or all of control information over a PSCCH or a feedback channel In another example, Msg. 1 may be transmitted as a part or all of data over a PSSCH. In a further example, Msg. 1 may be transmitted in the form of a preamble or an RS such as a CSI-RS, a DM-RS, etc.; see Kim par. 0182-0185). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Kim's arrangement in Pelletier's invention to configure a beam sweeping start point in consideration of current data transmission and reception, thereby achieving flexible beam sweeping and improving the quality of communication (see Kim par. 0020).
Claims 6, 26, 46 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier and Kim, and further in view of Khoryaev et al. (US 2022/0039080, hereinafter “Khoryaev”)
For claims 6 and 46, the combination of Pelletier and Kim does not explicitly disclose The method of claim 1, wherein transmitting the report that indicates beam sweeping capabilities of the first UE comprises: transmitting form factor information of the first UE, wherein the form factor information comprises an indication of a change in form factor of the first UE, a change in relative location of one or more antenna panels based on the form factor of the first UE, a current form factor of the first UE, one or more external attachments of the first UE, or any combination thereof. Khoryaev discloses The method of claim 1, wherein transmitting the report that indicates beam sweeping capabilities of the first UE comprises: transmitting form factor information of the first UE, wherein the form factor information comprises an indication of a change in form factor of the first UE, a change in relative location of one or more antenna panels based on the form factor of the first UE, a current form factor of the first UE, one or more external attachments of the first UE, or any combination thereof (the number of beams can depend on antenna system configuration and viewing angle (e.g. HPBW, number of antenna panels, antenna array size and aperture) as well on availability of a priori information about receivers' positions. In case of no a priori information about RX positions, the number of beams can be calculated or derived based on the following representation as equation 1: wherein a number of beams can be determined in case of an absence of a priori information about receiver nodes. Here: is a number of beams; is a scaling factor (can be a Nbeams used as 1 or another integer); can be a number of antenna Ng panels with different bore sight angles. This equation 1 can be further refined by the V/V2X taking into account receiver positions and road configuration, reflecting the fact that not all 360° may have to be covered, due to a linear deployment of vehicles in the road, for example; see Khoryaev par. 0140). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Khoryaev's arrangement in Pelletier's invention to simplify broadcast communication protocols with directional antennas that can be applied for communication between vehicles/drones/associated node infrastructures (see Khoryaev par. 0099).
For claims 26 and 54, the combination of Pelletier and Kim does not explicitly disclose The method of claim 21, wherein receiving the report that indicates beam sweeping capabilities of the first UE comprises: receiving form factor information of the first UE, wherein the form factor information comprises an indication of a change in form factor of the first UE, a change in relative location of one or more antenna panels based on the form factor of the first UE, a current form factor of the first UE, one or more external attachments of the first UE, or any combination thereof. Khoryaev discloses The method of claim 21, wherein receiving the report that indicates beam sweeping capabilities of the first UE comprises: receiving form factor information of the first UE, wherein the form factor information comprises an indication of a change in form factor of the first UE, a change in relative location of one or more antenna panels based on the form factor of the first UE, a current form factor of the first UE, one or more external attachments of the first UE, or any combination thereof (the number of beams can depend on antenna system configuration and viewing angle (e.g. HPBW, number of antenna panels, antenna array size and aperture) as well on availability of a priori information about receivers' positions. In case of no a priori information about RX positions, the number of beams can be calculated or derived based on the following representation as equation 1: wherein a number of beams can be determined in case of an absence of a priori information about receiver nodes. Here: is a number of beams; is a scaling factor (can be a Nbeams used as 1 or another integer); can be a number of antenna Ng panels with different bore sight angles. This equation 1 can be further refined by the V/V2X taking into account receiver positions and road configuration, reflecting the fact that not all 360° may have to be covered, due to a linear deployment of vehicles in the road, for example; see Khoryaev par. 0140). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Khoryaev's arrangement in Pelletier's invention to simplify broadcast communication protocols with directional antennas that can be applied for communication between vehicles/drones/associated node infrastructures (see Khoryaev par. 0099).
Claims 10, 11, 30, 31, 40 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier, Kim, Khoryaev, and further in view of Uchiyama et al. (US 2021/0099847, hereinafter “Uchiyama”).
For claim 10, Pelletier discloses The method of claim 9, wherein performing the sidelink beam sweeping procedure with the second UE comprises: 
transmitting reference signals to the second UE via the set of transmission beams (FIG. 10A illustrates a process of an example procedure for determining a set of beams to transmit on. Initially, a WTRU may receive a measurement configuration message that contains a set of common sidelink reference signal parameters. At step 1002 the WTRU may determine a set of directions where target WTRUs may be present by monitoring these common sidelink reference signals for each receive beam.; see Pelletier par. 0141);  
transmitting a measurement report of the sidelink beam sweeping procedure based at least in part on the reference signals, wherein the measurement report comprises measurement information associated with the reference signals (FIG. 10B illustrates a diagram of an example scenario related to the process of FIG. 10A. At 1020, the WTRU 1056 is monitoring for the target WTRUs 1052 and 1054. The WTRU 1056 may receive reference signals in receive beams 1062 (i.e., sidelink) from the target WTRUs 1052 and 1054 and their respective transmit beams 1064. Next at 1030, the WTRU 1056 selects the transmit beams 1066 based on the previous steps described herein, in order to transmit/broadcast to target WTRUs 1054 and 1052; see Pelletier par. 0142); and 
The combination of Pelletier and Kim does not explicitly disclose receiving an indication of one or more next transmission beams from the base station in response to the measurement report, the one or more next transmission beams for subsequent use in the beam sweeping procedure. Uchiyama discloses receiving an indication of one or more next transmission beams in response to the measurement report, the one or more next transmission beams for subsequent use in the sidelink beam sweeping procedure (In order to select the transmission resource used in the beamforming communication, the transmission terminal 200 uses each of a plurality of usable transmit beams to transmit a measurement signal (a reference signal, for example). Such processing is also referred to as beam sweeping… The measurement signals that have been subjected to beam sweeping are measured on the receiving side, and information based on the measurement results is fed back to the transmission terminal 200.; see Uchiyama par. 0252). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Uchiyama's arrangement in Pelletier's invention to provide an interference protection mechanism for communications using a transmit beam in a sidelink (see Uchiyama par. 0010).
For claim 11, Pelletier discloses The method of claim 1, further comprising: 
transmitting a measurement report of the sidelink beam sweeping procedure (A WTRU may detect change in its context/radio environment and send a report to the network. The WTRU may be configured to monitor for changes in its environment and send measurement information  and/or a report to indicate the change to the network. For example, a WTRU may be configured to trigger a measurement report when the WTRU detects a change of active beams based on its own measurements; see Pelletier par. 0118);  
The combination of Pelletier and Kim does not explicitly disclose receiving an indication of a transmission beam based at least in part on the measurement report. Uchiyama discloses receiving an indication of a transmission beam based at least in part on the measurement report (In order to select the transmission resource used in the beamforming communication, the transmission terminal 200 uses each of a plurality of usable transmit beams to transmit a measurement signal (a reference signal, for example). Such processing is also referred to as beam sweeping… The measurement signals that have been subjected to beam sweeping are measured on the receiving side, and information based on the measurement results is fed back to the transmission terminal 200.; see Uchiyama par. 0252); and performing a second sidelink beam sweeping procedure using the transmission beam based at least in part on the indication (The fed back information includes measurement results-based information (also referred to as interference report information hereinbelow) for the interference protection target (that is, the base station 100) of the measurement signals subjected to beam sweeping by the transmission terminal 200. The base station 100 measures the interference that the reception terminal 200 receives due to each of the measurement signals subjected to beam sweeping, generates interference report information on the basis of the measurement results, and feeds back this information to the transmission terminal 200; see Uchiyama par. 0254). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Uchiyama's arrangement in Pelletier's invention to provide an interference protection mechanism for communications using a transmit beam in a sidelink (see Uchiyama par. 0010).
For claim 30, Pelletier discloses The method of claim 29, further comprising: 
receiving a measurement report of the beam sweeping procedure based at least in part on the indication, wherein the measurement report comprises measurement information associated with one or more reference signals as part of the beam sweeping procedure (FIG. 10A illustrates a process of an example procedure for determining a set of beams to transmit on. Initially, a WTRU may receive a measurement configuration message that contains a set of common sidelink reference signal parameters. At step 1002 the WTRU may determine a set of directions where target WTRUs may be present by monitoring these common sidelink reference signals for each receive beam.; see Pelletier par. 0141; FIG. 10B illustrates a diagram of an example scenario related to the process of FIG. 10A. At 1020, the WTRU 1056 is monitoring for the target WTRUs 1052 and 1054. The WTRU 1056 may receive reference signals in receive beams 1062 (i.e., sidelink) from the target WTRUs 1052 and 1054 and their respective transmit beams 1064. Next at 1030, the WTRU 1056 selects the transmit beams 1066 based on the previous steps described herein, in order to transmit/broadcast to target WTRUs 1054 and 1052; see Pelletier par. 0142); and 
The combination of Pelletier and Kim does not explicitly disclose transmitting a next transmission beam to the first UE in response to the measurement report, the next transmission beam for subsequent use in the beam sweeping procedure. Uchiyama discloses transmitting a next transmission beam to the first UE in response to the measurement report, the next transmission beam for subsequent use in the beam sweeping procedure (In order to select the transmission resource used in the beamforming communication, the transmission terminal 200 uses each of a plurality of usable transmit beams to transmit a measurement signal (a reference signal, for example). Such processing is also referred to as beam sweeping… The measurement signals that have been subjected to beam sweeping are measured on the receiving side, and information based on the measurement results is fed back to the transmission terminal 200.; see Uchiyama par. 0252). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Uchiyama's arrangement in Pelletier's invention to provide an interference protection mechanism for communications using a transmit beam in a sidelink (see Uchiyama par. 0010).
For claim 31, Pelletier discloses The method of claim 21, further comprising: 
receiving a measurement report of the beam sweeping procedure from the first UE or the second UE (A WTRU may detect change in its context/radio environment and send a report to the network. The WTRU may be configured to monitor for changes in its environment and send measurement information and/or a report to indicate the change to the network. For example, a WTRU may be configured to trigger a measurement report when the WTRU detects a change of active beams based on its own measurements; see Pelletier par. 0118); and 
The combination of Pelletier and Kim does not explicitly disclose transmitting an indication of a transmission beam for a second beam sweeping procedure based at least in part on the measurement report. Uchiyama discloses transmitting an indication of a transmission beam for a second beam sweeping procedure based at least in part on the measurement report (In order to select the transmission resource used in the beamforming communication, the transmission terminal 200 uses each of a plurality of usable transmit beams to transmit a measurement signal (a reference signal, for example). Such processing is also referred to as beam sweeping… The measurement signals that have been subjected to beam sweeping are measured on the receiving side, and information based on the measurement results is fed back to the transmission terminal 200.; see Uchiyama par. 0252). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Uchiyama's arrangement in Pelletier's invention to provide an interference protection mechanism for communications using a transmit beam in a sidelink (see Uchiyama par. 0010).
For claims 40 and 57, the combination of Pelletier and Kim does not explicitly disclose The method of claim 39, wherein the measurement report comprises measurements of one or more reference signals communicated over the sidelink communications link and associated reception beams for each of the one or more reference signals. Uchiyama discloses The method of claim 39, wherein the measurement report comprises measurements of the one or more reference signals and associated reception beam of the set of reception beams for each of the one or more reference signals (The measurement signals that have been subjected to beam sweeping are measured on the receiving side, and information based on the measurement results is fed back to the transmission terminal 200. The fed back information includes information (also referred to as measurement report information hereinbelow) which is based on the measurement results, in the reception terminal 200, of the measurement signals subjected to beam sweeping by the transmission terminal 200. For example, the reception terminal 200 measures each of the measurement signals subjected to beam sweeping, generates measurement report information on the basis of the measurement results, and feeds back this information to the transmission terminal 200. For example, the reception terminal 200 feeds back, as the measurement report information, the beam IDs of the transmit beams for which an SINR of at least a predetermined threshold value has been secured; see Uchiyama par. 0252-0253). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Uchiyama's arrangement in Pelletier's invention to provide an interference protection mechanism for communications using a transmit beam in a sidelink (see Uchiyama par. 0010). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Reial et al. (US 2021/0360429): Reial discloses that wireless communication device transmits beam sweeping information that indicates a beam sweeping property of the device, and a network node in an associated wireless communication network configures transmission or reception beamforming with respect to the device at one or more Transmission/Reception points in the network, based on the beamforming property.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE S LEE/Examiner, Art Unit 2415